DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
	Claims 1-14 and 16-18 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “a mass ratio of caffeine/chlorogenic acid of 5 or less” and “a change ratio of caffeine/chlorogenic acid before and after purification is 89% or more” because this is not expressed as a true ratio.  A ratio is two numbers in relation to each other. Further, it is not clear if Applicant is claiming a ratio between the caffeine and the chlorogenic acid or the combination of these two in relation to something else. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 5 are rendered uncertain by the phrase “wherein a method for the contact with the porous adsorbent is a continuous method” because it is not clear if Applicant is claiming that the method contains this step or if there is an additional method within the method. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 9 are rendered uncertain by the phrase “a mass ratio of caffeine/chlorogenic acid of 5 or less” because this is not expressed as a true ratio.  A ratio is two numbers in relation to each other. Further, it is not clear if Applicant is claiming a ratio between the caffeine and the chlorogenic acid or the combination of these two in relation to something else. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 12 are rendered uncertain by the phrase “wherein the mass ratio of caffeine/chlorogenic acid is from 0.001 to 0.4” because it is not clear if Applicant is claiming a ratio of the two ingredients together or a range.  A ratio is two numbers in relation to each other and this is express by a “:” or the word “to”, when the term “to” is inserted between the ingredients that are found in relation to each other. Further, it is not clear if Applicant is claiming a ratio between the caffeine and the chlorogenic acid or the combination of these two in relation to something else. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (EP 0666033 A1), in view of 5214518.
Jones teaches a method of decaffeinating coffee and isolating chlorogenic acid (See e.g. page 3, lines 28-31) from aqueous green coffee extracts, aqueous roasted coffee extracts, aqueous tea extracts and other aqueous caffeine-containing extracts from other vegetable sources (See e.g. page 2, lines 1-2). Jones further teaches that activated carbon can be used and that pressure and temperature are not critical process parameters with the process of the invention. Whereas the pressure is normally at environmental, the temperature can be from 60°C to 90°C (which falls within the range claimed by Applicant) (See page 3, lines 8-11).  Jones further teaches that chlorogenic acid is adsorbed from the aqueous caffeine-containing extracts onto the activated carbon fibers and to avoid loss chlorogenic acid, the activated carbon can be preloaded with chlorogenic acid (See e.g. page 3, lines 12-18).  Jones further teaches that the adsorbed chlorogenic acid remaining on the carbon can be recovered with a good degree of purity using suitable alkaline solutions of NaOH or Na₂CO₃ (See e.g. page 3, lines 32-35).  Jones further teaches that the activated carbon can have a pore diameter of 5-100 Angstrom (please note that 1 Angstrom = 0.1nm, and the radius is ½ the diameter, so Applicant’s claimed pore size falls within the range taught by Jones).  Jones further teaches that the adsorbent is separated by filtration (See e.g. Example 1). Jones further teaches that the coffee beans can be green coffee beans (See e.g. page 2, lines 55-57).
5214518 teaches making a coffee extract containing chlorogenic acid with an adsorbent, wherein the adsorbant can be activated carbon (See e.g. abstract), and the particle size can be 0.1-1000um (See e.g.).  5214518 further teaches that the soluble solids can be preferably applied to the coffee extract of 1 to 10 (which encompasses the size claimed) and exemplifies 3.7% and contains chlorogenic acid in an amount of 43 mg/1000ml and caffeine in an amount of 290 mg/100ml (see e.g. Preparation Example 3).  5214518 teaches using water to provide the extract from the activated charcoal (See Comparative Examples).  5214518 further teaches using a membrane filter (See e.g. “Analysis of chlorogenic acids”).
Although the methods do not expressly teach the calculations of claims 14-18, the ratios and amounts are inherent to the methods taught by the starting material is one and the same as that claimed by Applicant and the ratios of caffeine and chlorogenic acid are the same as that claimed.
It would have been obvious to one of ordinary skill in the art to modify the method taught by Jones by using a chlorogenic acid containing composition (coffee extract) with a solids concentration of from 1.5 mass% to 4.& mass % and with the instantly claimed mass ratio because at the time the invention was made, chlorogenic acid could be extracted from coffee beans and the coffee beans could be used to provide an extract with the instantly claimed sloid concentration and mass ratio of caffeine and chlorogenic acid for purification by combining with activated carbon as clearly taught by the above references.  It would have been obvious to modify the particle size of activated carbon used in the Jones reference because at the time the invention was made, it was known that activated carbon particle size could be the same as that claimed for obtaining a chlorogenic acid containing composition as clearly taught by 5214518.   A person of ordinary skill in the art would have understood to modify the amount of the adsorbent in relation to the solids in the chlorogenic acid containing solution because it is well within the purview of one of ordinary skill in the art to determine a suitable amount of solute to adsorbent and to determine which compound to isolate.  A person of ordinary skill in the art would have understood to use membrane filtration based upon the beneficial teachings of the above references.  A person of ordinary skill in the art would have understood to modify the extraction process to arrive at the chlorogenic acid profile claimed by Applicant. The skilled artisan would have understood to modify the method by making the necessary adjustments and to use water as the extraction solvent with expectation of success.  Therefore, the skilled artisan would have been motivated to modify the method by making the necessary adjustments based upon the teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the amount of the solids taught by Jones is higher than that of the instantly claimed invention and that since Jones uses green coffee beans, this does not product a drinkable extract solution.  Applicant further argues that treatment efficiency for producing the coffee is common technical knowledge to produce a high solid concentration and this is opposite what is claimed.  Applicant further argues that it is possible to highly reduce the content of caffeine by controlling the solids concentration at a high temperature.  Applicant further argues that there is no motivation to combine Jones and Matsui because Matsui uses a roasted coffee bean and produces a product for drinking. Applicant further argues that the results are unexpected since the ratio and the amount of chlorogenic acid obtained is dependent on the temperature when contacting the adsorbent.
This is not found persuasive because Applicant is not claiming a drinkable composition.  The claims are drawn to a chlorogenic-acid containing composition, which is what the prior art teaches. Jones clearly teaches the instantly claimed parameters and Matsui clearly teaches that contacting coffee at the temperature claimed on a carbon adsorbent at the instantly claimed temperature range. Therefore, it would have been obvious to combine the teachings to provide the instantly claimed extract solution method. The rejections are maintained for the reasons of record and the reasons set forth herein.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699